Citation Nr: 1208650	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for urticaria. 

2.  Entitlement to an initial compensable rating for right hip strain for the period prior to October 14, 2008 and in excess of 10 percent thereafter. 

3.  Entitlement to an initial compensable rating for chondromalacia of the left knee for the period prior to October 14, 2008 and in excess of 10 percent thereafter. 

4.  Entitlement to an initial compensable rating for chondromalacia of the right knee for the period prior to October 14, 2008 and in excess of 10 percent thereafter. 

5.  Entitlement to an initial compensable rating for residual scar, status post fracture of the left first metatarsal bone.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2010 decision, the Board, in pertinent part, denied the claim for increase for urticaria and remanded the remaining issues currently on appeal for further development.  The Veteran appealed the denial of the claim for increase for urticaria.  In a February 2011 Order, the Court of Appeals for Veterans Claims (Court) upheld a Joint Motion by the parties and remanded the claim back to the Board for compliance with the instructions in the joint motion.  In August 2011, the Board remanded the claim for further development.      

The issue of entitlement to an initial compensable rating for right hip strain for the period prior to October 14, 2008, and in excess of 10 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran's urticaria is manifested by recurrent episodes; recurrent debilitating episodes requiring intermittent immunosuppressive therapy for control are not shown.  

2.   Prior to October 14, 2008, the Veteran's left and right knee disabilities were not manifested by flexion limited to 45 degrees or less, extension limited to 10 degrees or less, instability, subluxation or objective evidence of painful motion.  

3.  From October 14, 2008, the Veteran's left and right knee disabilities were manifested by noncompensable limitation of motion with objective evidence of painful motion.  Flexion limited to 45 degrees or less, extension limited to 10 degrees or less, instability and subluxation were not shown.     

4.  The Veteran's left metatarsal scar is superficial and not painful, does not cover an area of 144 square inches (929 square centimeters) or greater and does not result in any functional impairment.  The Veteran's reports of pain and other impairment associated with the scar are not credible.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 10 percent for urticaria are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7825 (2008).   

2.  Prior to October 14, 2008, the criteria for an initial compensable rating for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5019. 5257, 5260, 5261 (2011).

3.  From October 14, 2008, the criteria for a rating in excess of 10 percent for chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2011).

4.  Prior to October 14, 2008, the criteria for an initial compensable rating for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5019, 5257, 5260, 5261 (2011).

5.  From October 14, 2008, the criteria for a rating in excess of 10 percent for chondromalacia of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014, 5257, 5260, 5261 (2011).

6.  The criteria for a compensable rating for residual scar, status post fracture of the left first metatarsal bone are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of an initial VCAA letter sent to the Veteran in April 2006, the RO generally informed the Veteran of the evidence necessary to substantiate his initial claims for service connection and his and VA's responsibilities in claims development.  Although it does not appear that the Veteran was provided with a subsequent notice letter concerning the evidence necessary to substantiate his claims for increase, the Board notes that the instant claims for increase all arose from the initial grant of service connection.  For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VCAA notice pertaining to the Veteran's appeals of the initial rating assigned was not required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his attorney on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that he was found to have a fracture the 1st metatarsal of his left foot in August 1998.  He subsequently underwent a surgical procedure to excise a bone fragment in the left metatarsal cuneiform joint in the left foot that same month.  In June 2001 he was seen in the emergency room for a pruritic rash that he had had intermittently for six months.  The rash was present on the chest, abdomen and the back of both thighs.  The Veteran was given steroid treatment and an antihistamine.  The diagnosis was urticaria.      

An April 2006 VA primary care note shows that the Veteran was noted to have normal musculoskeletal strength and range of motion for his age and general condition.  There was some crepitus noted in the knees.  It was also noted that the Veteran had had a history of foot pain since surgery.  

In a May 2006 statement, the Veteran indicated that he had stiffness in all of his joints and it was very hard for him to sit or stand for long periods of time.  He also reported that he had recently gone to a local doctor and had his blood drawn because of hives.  The testing revealed that he was allergic to almost every kind of food.  Every time he would eat, his back, arms and feet would get large welts on them.  Consequently, he needed to visit another clinic for a further test and for a shot.  

A May 2006 private allergy blood testing report indicates that the Veteran was found to be allergic to a great number of the foods for which he was tested.  

On May 2006 VA examination, the Veteran reported that he had chronic hives.  This was reportedly recurring, with episodes generally lasting for 24 hours.  His hives would come on abruptly, usually involving the chest, back and abdomen.  He reported about three episodes a month, which were not debilitating.  He had tried Benadryl in the past but did not like it because it was too sedating.  He had just learned to put up with the condition as it would go away in 12 to 24 hours.  He had found that he was allergic to a number of food substances and was going to undergo a desensitization program.  On examination, the examiner noted that the extent of the hives was about 26% of the body.  It did not occur on any exposed areas.  It was noted that he did not have evidence of hives at the time of this examination.

The Veteran reported that he experienced pain in the knees bilaterally that was worse with prolonged sitting.  For instance, if he drove for two hours his knees would begin to hurt, especially when he would first get out of the car.  The knees would be aching and painful but this would clear up after he walked around for a while.  There was no swelling.  There was no treatment for the knees and he had no flare-ups.  There was no cane, crutch, or brace and he had had no surgery or injury.  He did not report any dislocation, subluxation, or inflammatory arthritis.  The knee condition had no affect on his current occupation and none on his activities of daily living.  

Examination of the knees was normal.  There was no crepitation felt.  Both knees extended to 0 degrees.  The right knee flexed to 134 degrees and the left knee flexed to 130 degrees.  Both knees were stable.  There was no laxity.  Repetitive movement of the knees was done without change in range of motion or any pain.  There was no pain with movement and no objective evidence of pain at any time.  There was no limitation of gait.  The Veteran had no abnormal callosities or abnormal shoe wear.  There was no ankylosis and no inflammatory arthritis.  

Regarding the left foot, the Veteran reported that he injured the foot after being kicked in the dorsal area during a sports game.  He had had persistent pain for several weeks thereafter.  Two or three years later, after experiencing persistent, prolonged pain, he received an X-ray and was found to have an old fracture.  He had had surgery on the area and stated that the bone was shaved down.  He had done well since then and had not had any flare-ups.  He did not require a cane, crutch, brace, or corrective shoes.  The foot condition did not affect his usual occupation or his daily activities.  

Physical examination showed that he had a 1.5" scar over the head of the 1st metatarsal bone of the left foot.  There was no tenderness in the area and no deformity.  Dorsiflexion was to 15 degrees, and plantar flexion was to 45 degrees.  The right foot dorsiflexed to 20 degrees and plantar flexed to 45 degrees.  There was no pain in the left foot with movement.  There was no additional limitation of movement after repetitive use and no pain or fatigue or weakness.  There was no objective evidence of painful movement.  The Veteran's gait was normal.  There were no callosities or unusual shoe wear.  There was no skin or vascular changes.  Posture was normal and there were no deformities of the toes or arches.  There was no flatfoot and no hallux valgus.  The pertinent diagnoses were chondromalacia of the knees bilaterally and chronic urticaria, allergic in type.  

May 2006 X-rays of the bilateral knees and left foot were negative. 

In a July 2007 rating decision, the RO, in pertinent part, granted service connection for urticaria, also claimed as chronic hives, residual scar, status post fracture of the left first metatarsal bone, chondromalacia of the left knee and chondromalacia of the right knee.  The RO assigned a 10 percent rating for urticaria and noncompensable ratings for chondromalacia of the left knee and chondromalacia of the right knee.  A noncompensable rating was also assigned for the scar.  All of the awards of service connection were assigned an effective date of March 1, 2006.  

In his August 2007 notice of disagreement, the Veteran indicated that his diagnosis of chronic hives had reduced the items he could eat down to very few.  Additionally, any stressful environment tended to aggravate the hives even more.  The Veteran indicated that the amount of his body affected was stated incorrectly as he experienced the hives on his entire body to include the bottom of his feet.  He also indicated that his residual scar of the left first metatarsal was disabling because it limited his ability to walk/run, squat or sustain any impact from normal walking motions.  In addition, it was painful and required pain medication orally as well as externally and soaking to reduce pain and tenderness.  Further, the Veteran reported that it severely restricted his mobility.  

The Veteran also reported that he believed the diagnosis of chondromalacia of the right knee was incorrect because his illnesses and injuries were more consistent with arthritis due to Airborne duty, prolonged standing, prolonged sitting in military vehicles, sitting in small spaces, inclement weather, getting in and out of a M109 Howitzer for about 10 years at his height of 6 feet 5 inches and Army training that required the use of his knees.  

September 2007 allergy testing produced results tending to indicate that the Veteran was allergic to a large number of different foods.  

In December 2007 argument, the Veteran's attorney indicated that the Veteran believed that he should have been considered for a 10 percent rating based on two or more separate permanent service-connected disabilities of such a character as clearly to interfere with normal employability, including, in pertinent part, his right hip strain, chondromalacia of the left knee, chondromalacia of the right knee and residual scar to the left first metatarsal.  Regarding the Veteran's urticaria, the attorney argued that the VA examination was not reflective of the Veteran's ordinary life as the urticaria resulted in different levels of involvement at different times.  Also, the attorney reiterated the Veteran's contention that his scar of the left first metatarsal limited his ability to walk/run, squat or sustain any impact from normal walking motions and that it was painful and required pain medication orally as well as well as externally and soaking to reduce pain and tenderness.  He also reiterated that the scar severely restricted his mobility.  Further, the attorney argued that the VA examination was not reflective of the Veteran's ordinary, everyday life in that it did not consider fatigue, pain and weakness caused by repetitive use and movement throughout an ordinary day.  Instead it used an isolated snapshot of his physical condition in a pristine environment when he was under no ordinary, everyday physical stress.  Thus, it was not an accurate reflection of his normal, everyday physical condition.   

In a January 2008 statement, the Veteran indicated that his allergy doctor had given him several medications to help with his hives related to food allergies.  The doctor also prescribed him a twinjet, which was an injector he was to carry at all times in case of a medical emergency stemming from a potentially life threatening reaction to food he might ingest. 

On October 2008 VA skin examination, the Veteran reported that he had learned to control his urticaria by controlling his diet.  He did carry epinephrine with him in case he experienced a bout of urticaria but he had never experienced any respiratory problems.  His current treatment was limited to avoidance of allergic foods.  No hives or other manifestation of urticaria was found on examination.  The pertinent diagnosis was urticaria, not found on examination.  

On October 2008 VA scars examination, it was noted that the Veteran had had an open reduction of the first metatarsophalangeal joint of the left foot with residual scar.  He reported that the scar was tender.  The scar was located on the dorsum of the left foot and was one half inch in size.  The scar was subjectively tender to palpation.  There was no adherence to underlying tissue and the texture of the scar was the same as the surrounding skin.  The scar was not unstable and there was no elevation or depression.  The scar was superficial and not deep and there was no inflammation, edema or keloid formation.  The scar was the same color as the surrounding skin and there was no induration or inflexibility.  There was no limitation of function or disfigurement from the scar and the pertinent diagnosis was surgical scar, dorsum of the left foot.  

On October 2008 VA orthopedic examination, the Veteran reported that he had pain anteriorly to both knees.  There was no radiation.  He indicated that he was taking pain medication, which helped.  He also reported that he could get flare-ups with any strenuous activity.  He was not using any crutches, braces or canes.  He noted that he did not have any injury to the knees during active duty; they just started hurting.  He thought that the problem may have been related to running.  There had been no episodes of dislocation, subluxation or inflammatory arthritis.  The Veteran indicated that he worked part time stocking shelves at an ABC store and that he had missed about 50% of his time at work due to the combined effect of all of his service-connected conditions.  He indicated that he had not experienced any problems with activities of daily living.  

Physical examination showed that range of motion of the knees was 0 degrees extension and 140 degrees flexion bilaterally.  The Veteran had pain with all of his movements but there was no fatigue, weakness or lack of endurance.  Limitation was secondary to pain.  Repetitive motion did not change range of motion and the examiner found that it would be mere speculation to estimate range of motion loss with a flare-up.  There was no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Weightbearing was good and the Veteran's gait was normal.  There was no ankylosis.  There was no shortening of leg length found.  The pertinent diagnosis was chondromalacia of the knees.  

In a December 2008 rating decision, the RO, in pertinent part granted an increased, 10 percent rating for chondromalacia of the right knee and an increased, 10 percent rating for chondromalacia of the right knee.  The 10 percent ratings were made effective October 14, 2008, the date of the aforementioned VA examination.  

In a January 2009 statement, the Veteran indicated that because his food allergies resulting in urticaria were so severe, it was necessary for him to take the oral anti-histamines, Xyzal and Ranitidine, and also to carry an Epipen (i.e. the Twinjet).  He noted that he prided himself on following a strict diet in accordance with the results of his allergy testing and as a result, he had not yet had to use the Epipen.  However, even after taking all precautions, the hives would still appear on his body twice monthly on average, each time lasting a day or two.  They would appear mainly on his back but also on his arms, legs, head and feet.  They would appear as hard lumps raised above the skin area and itch until medications were taken.  The lumps were painful to the touch and when they appeared on the bottoms of his feet, it would make it difficult to walk normally due to the discomfort.  The Veteran noted that his food allergies were generally very difficult to keep under control and they affected his life daily, not to mention that they resulted in him living in constant fear.  It took an enormous amount of time and effort to avoid complications.  He considered it a very serious illness.  

In June 2011 argument, the Veteran's attorney contended that the Board had neglected to consider 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides for a 30 percent rating for dermatitis that affects 20 to 40 percent of the entire body.  The attorney indicated that in its June 2010 decision, the Board noted that the May 2006 examination had shown that the Veteran's skin condition covered 26 percent of his body.  Thus, the attorney argued that a 30 percent rating was warranted for the skin condition.  

On November 2011 VA examination, the Veteran reported that in 2006 he started to get bumps on his back and legs in service.  He was treated for hives and after service he was found to have severe food allergies.  Thus, the skin lumps went away after the Veteran refrained from eating foods to which he was found to be allergic.  He noted that he received allergy testing in August 2011 and was found to still have food allergies.  He had not had any severe allergic reactions requiring use of the Epipen.  He did have to be very mindful of his diet and he was unable to eat peanuts or peanut oil.  He indicated that he was given a prescription for Zantac to reduce any skin itching if he did ingest the wrong foods.  He stated that could take Zantac once a week.  

The Veteran reported that his condition was intermittent, involved skin itching and did not involve any systemic symptoms.  In the past 12 months, he had taken the Zantac once weekly on average to treat the skin condition.  The examiner noted that this constituted a systemic treatment that was neither a corticosteroid nor an immunosuppressive medication.  Physical examination showed that there were no current skin eruptions.  The skin was smooth and warm and dry with no rashes or lumps.  There were no scars found on the skin.  The examiner noted that the August 2011 private allergy testing had shown that the Veteran had food allergies.  The diagnosis was urticaria, resolved presently with no residual.  The examiner commented that there was no functional impairment from the urticaria.  

The examiner also noted that he reviewed the claims file.  There were no medications or treatment for the skin mentioned in the VA records.  History and physicals from April 2006, October 2008 and April 2010 had shown normal skin examinations.  The examiner concluded that the Veteran had not had any debilitating episodes in the past 12 months associated with his urticaria as his urticaria was controlled.  Also, the examiner noted that ranitidine (i.e. Zantac) is normally used to control GERD, for which the Veteran also took generic Prilosec.  The examiner found that if the ranitidine was being used for urticaria, it was not a continuous immunosuppressive therapy.  Additionally, the examiner indicated that the physical examination showed no scarring.  The skin was smooth and warm and dry.  The percentage of the total body surface area affected by the Veteran's urticaria was 0%.  


III.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).






IV.  Analysis

A.  Urticaria

The Veteran's urticaria has been assigned an initial 10 percent rating from the March 1, 2006 effective date of service connection, pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7825.  Under Code 7825, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent evaluation is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118.

In the instant case, the Veteran's recurrent episodes of urticaria are not shown to require intermittent immunosuppressive therapy.  In this regard, the November 2011 VA examiner specifically indicated that the ranitidine the Veteran was taking was not systemic immunosuppressive therapy.  Similarly, there is no indication that any of the other medications the Veteran has taken for urticaria constitute immunosuppressive therapy.  The evidence indicates that the Veteran has been prescribed an Epipen but he has affirmatively indicated that he had had never had to use it.  Also, the Veteran reported that he previously took Xyzal, which, is an antihistamine and not shown to be an immunosuppressive.  The Board also notes that the November 2011 VA examiner specifically found that the Veteran had not had any debilitating episodes of urticaria in the last 12 months and there is no earlier evidence of record of actual debilitating episodes.  In this regard, the May 2006 VA examiner simply found that the Veteran had chronic urticaria and the October 2008 VA examiner indicated that urticaria was not found on examination.  The Veteran has reported that he sometimes gets hives on his feet making it difficult to walk; however, this is still not indicative of a debilitating level of illness.  Moreover, objective confirmation of involvement of the feet has never been made. Accordingly, as neither the use of systemic immunosuppressive therapy, nor the presence of debilitating episodes has been shown during the rating period, a higher, 30 percent rating under Diagnostic Code 7825 is not warranted.  38 C.F.R. § 4.118.  

The Veteran and his attorney have argued that the urticaria should be rated as dermatitis under Diagnostic Code 7806.  Under this Code, if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or if intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period, a 10 percent rating is warranted.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period. 
A rating of 60 percent under the revised criteria is warranted when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period.   Id.

The Board finds that Diagnostic Code 7806, while applicable to other types of skin conditions, is not applicable to the Veteran's urticaria, which by the Veteran's own report occurs twice monthly on average, each time lasting only a day or two.  The Board notes that Code 7825 specifically applies to urticaria and unlike a number of other codes for rating the skin, does not include an instruction indicating that it is appropriate to consider an alternative rating under Code 7806.  

It was indicated by the May 2006 VA examiner that the urticaria covered about 26 percent of the body.  This was apparently based on the areas of involvement as reported by the Veteran.  The examiner went on to conclude on examination that there was no evidence of hives at that time.  Significantly, active urticaria involving significant areas of skin involvement have never by clinically established during the appeal period.

Accordingly, the evidence of record does not establish a basis for a rating in excess of 10 percent for the Veteran's service-connected urticaria.

B.  Bilateral Knee Disability

The Veteran's bilateral knee disability has been rated under Diagnostic Code 5019 for bursitis of the knees.  As mentioned above, bursitis is rated based on limitation of motion of the affected part, as arthritis, degenerative.  Once again, such limitation of motion is rated under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the diagnostic codes, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  The Board notes that as the Veteran's knee disability has been diagnosed as chondromalacia, it might more appropriately be rated under Code 5014 for osteomalacia.  However, this distinction is not significant as the same set of criteria are used to rate bursitis and osteomalacia.  38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5019-5003. 

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a. 
 
The Veteran's knee disability may also be potentially rated under Diagnostic Code 5257.  Under this Code, a 10 percent rating is warranted for slight impairment of the knee, including recurrent subluxation or lateral instability.  A 20 percent rating for knee impairment is warranted for moderate impairment and a 30 percent rating requires severe impairment.  38 C.F.R. § 4.71.  The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable.  38 C.F.R. § 4.6.

The Board notes that separate evaluations may be assigned for non-overlapping manifestations of knee disability. See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 -04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect). In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257. (July 1, 1997).  However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98. 

Prior to October 14, 2008, limitation of flexion or extension of either knee was not shown to be compensable.  In this regard, the May 2006 VA examiner specifically found that both knees extended to 0 degrees, that the right knee flexed to 134 degrees and that the left knee flexed to 130 degrees.  Nor are there any other findings of record since prior to October 14, 2008 indicating that flexion of either knee was limited to 45 degrees or less or that extension of either knee was limited to 10 degrees or less.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.  Moreover, there was no pain reported at the time of that examination.  As such, there was no painful limitation of motion shown.

Also, prior to October 14, 2008, instability or subluxation was not shown in either knee.  In this regard, the May 2006 VA examiner specifically found that both knees were stable and that there was no laxity and the Veteran did not report any episodes of subluxation.  Nor are there any other findings from this time frame indicative of instability or subluxation.  Accordingly, a compensable rating under Diagnostic Code 5257 is not warranted.   

The Board has also considered whether a compensable rating could be warranted for either knee based on objective evidence of painful but noncompensable motion under Diagnostic Codes 5014 and 5003.   However, although the Veteran complained of pain in the knee during the May 2006 VA examination, X-rays of the knee were negative, the VA examiner specifically indicated that the examination of the knees was normal and the examiner did not find any pain on motion, swelling, muscle spasm or any other objective finding indicative of painful motion.  Also, the April 2006 VA primary care physician did not make any objective findings indicative of pain on motion, noting only crepitus.  He also generally found that the Veteran's musculoskeletal range of motion was normal.   Nor are there any other objective findings prior to October 14, 2008 of painful noncompensable limitation of motion.  Accordingly, a compensable rating under Diagnostic Codes 5014 and 5003 is not warranted.  Id.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard the May 2006 VA examiner specifically found that repetitive movement of the knees was done without change in range of motion or any pain.  Also, the Veteran reported that the knee condition had no affect on his current occupation or his activities of daily living.  Nor is there any other evidence prior to October 14, 2008 indicative of any significant functional loss.  Accordingly, there is no basis in the record for assigning a compensable rating based on functional loss.  

From October 14, 2008, limitation of flexion or extension of either knee was not shown to be compensable.  In this regard, the May 2006 VA examiner specifically found that the range of motion of both knees was 0 degrees extension and 140 degrees flexion.  Nor are there any other findings of record since October 14, 2008 indicating that flexion of either knee was limited to 45 degrees or less or that extension of either knee was limited to 10 degrees or less.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a.  

Also, from October 14, 2008, instability or subluxation was not shown in either knee.  In this regard, the October 2008 VA examiner specifically found that there was no instability of either knee and that the Veteran specifically reported that he had had no episodes of subluxation.  Nor are there any other findings from this time frame indicative of instability.  Accordingly, a compensable rating under Diagnostic Code 5257 is not warranted.  Further, as the Veteran has already received a 10 percent rating under Diagnostic Codes 5019, 5014-5003 and this is the highest rating available for noncompensable painful limitation of motion of one joint (i.e. the knee), a rating in excess of 10 percent is not warranted for either knee under these Codes.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, the October 2008 VA examiner found that repetitive motion did not change the Veteran's range of motion and the examiner found that it would be mere speculation to estimate the range of motion loss during a flare-up.  The Veteran did report that he missed about 50% of work due to the combined effect of all of his service connected disabilities but did not make a specific allegation about how much his knee problem limited his work attendance or performance.  Thus, given the examiner's specific objective finding and the lack of any other objective findings indicative of any significant functional loss, the Board finds that despite the Veteran's general contention concerning loss of work, the weight of the evidence is against a finding that he has any functional loss greater than that contemplated by the existing 10 percent rating.  

For both before and after October 14, 2008, the Board has considered whether a higher rating could be assigned under any other rating codes but as ankylosis, dislocation or symptomatic removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula and genu recuurvatum are not shown, ratings under these other codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

C.  Scar, status post fracture of the left first metatarsal bone

Scars of other than the head, face, or neck, that are superficial, and that do not cause limited motion, with an area or areas exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)) are evaluated as 10 percent disabling.  Note (2) states that a superficial scar is one associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008). 

A 10 percent evaluation may be assigned for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).   Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  

Superficial scars that are painful on examination merit a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Scars may also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

The Board notes that the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, because the Veteran's claim was filed before October 28, 2008, the claim will only be evaluated under the rating criteria prior to that date.  See 73 Fed. Reg. 54,708 ("This amendment shall apply to all applications for benefits received by VA on or after October 23, 2008"). 

The Veteran's left foot scar is not shown to cover an area exceeding 144 square (sq.) inches (929 sq. centimeters (cm.)).  In this regard, the October 2008 VA examiner specifically found that the scar was only 1/2 inch in size and the May 2006 VA examiner found that the scar was only 1.5 inches in size.  Similarly, the scar is also not shown to be unstable with the October 2008 VA examiner specifically finding that the scar was not unstable.  There are no findings to the contrary.  Additionally, the scar has not been shown to be objectively painful on examination.  In this regard, the May 2006 VA examiner specifically found that there was no tenderness in the area and although the October 2008 VA examiner noted that the scar was subjectively painful, he did not make an objective finding that the scar was painful on examination.  Instead his objective examination findings were entirely unremarkable as he noted that there was no elevation or depression, no inflammation, edema or keloid formation, no induration or inflexibility.  He also found that the scar was the same color as the surrounding skin and that there was no limitation of function or disfigurement from it.

On the basis of these specific objective findings of an entirely unremarkable scar, the May 2006 VA examiner's finding that there was no tenderness in the area and the Veteran's own earlier reporting, the Board does not find credible his contentions made primarily in the August 2007 notice of disagreement that the scar has limited his ability to walk/run, squat or sustain impact from normal walking, that it has required pain medication orally as well as externally, that has required soaking to reduce pain and tenderness, that it has severely restricted his mobility and that it was actually painful when examined in October 2008.  In this regard, the Veteran specifically reported during the May 2006 VA examination that after his surgery, he had done well and had not had any flare-ups; that he did not require a cane, crutch or corrective shoes and that the foot condition did not affect his usual occupation or daily activities.  It was only after the RO assigned a noncompensable rating for the scar in the July 2007 rating decision that the RO advanced his litany of associated physical complaints, none of which are compatible with the May 2006 and October 2008 objective VA examination findings.  Further, there is no medical evidence of record, which suggests any worsening of the asymptomatic scar between May 2006 and July 2007 or thereafter.  Consequently, given the lack of credibility of the Veteran's later self-reports and the unremarkable nature of the objective examination findings, the Board finds that the scar has not been shown to be painful on examination.  Additionally, based on these same factors, the Board finds that the scar is not shown to result in any limitation of function.  Accordingly, a compensable rating for the scarring is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 7805 (2008). 

The Board also notes that the Veteran's attorney has claimed compensation based on multiple noncompensable ratings under 38 C.F.R. § 3.324.  However, as the Veteran does already receive service-connected compensation for other disabilities (e.g. urticaria), this section is not applicable.   Id.  

D.  Extraschedular rating

The Board has also considered whether the Veteran's claims for increase for urticaria, bilateral knee disability and scarring should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for any of the time frames in question.  As explained above, the Veteran's symptomatology from these disabilities is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  

Regarding, the Veteran's report that he lives in fear of having a severe reaction to his food allergies, the Board notes that service connection is not in effect for any psychiatric disability as secondary to his urticaria/physical manifestation of food allergy and that the Veteran is already separately compensated for his service-connected PTSD.  


ORDER

An initial rating in excess of 10  percent for urticaria is denied. 

An initial compensable rating for chondromalacia of the left knee for the period prior to October 14, 2008, and over 10 percent thereafter is denied.

An initial compensable rating for chondromalacia of the right knee for the period prior to October 14, 2008, and over 10 percent thereafter is denied.

An initial compensable rating for residual scar, status post fracture of the left first metatarsal bone is denied.  


REMAND

Review of the record shows a significant discrepancy in the VA examination findings concerning the abduction of the Veteran's right hip.  The May 2006 VA examiner found that abduction was entirely normal, to 45 degrees.  However, the October 2008 VA examiner recorded that abduction was to 0 degrees, a finding, which would appear to indicate that the Veteran was completely unable to abduct his right hip.  See e.g. 38 C.F.R. § 4.71, Plate II.  In the absence of any medical or lay evidence that would explain this discrepancy, the two findings appear incompatible.  Accordingly, a remand is necessary so that a new VA examination can be arranged to clarify the Veteran's level of right hip abduction and otherwise assess the current severity of his right hip disability.  On remand, the examiner should also be sure to assess the Veteran's level of right hip rotation, as this was not assessed by the October 2008 VA examiner.

Prior to arranging for the examination, the RO should ask the Veteran to identify any sources of treatment or evaluation he has received for his right hip disability since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to identify any sources of treatment or evaluation he has received for his right hip disability since service and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  To the extent records are sought but cannot be obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  The RO should arrange for a VA examination by an appropriate physician to determine the current severity of the Veteran's right hip disability.   The Veteran's claims file must be reviewed by the in conjunction with the examination.  Any indicated tests (including range of motion studies) should be performed.  In assessing the Veteran's range of motion, the examiner should specifically report the level of flexion, extension, abduction, adduction, internal rotation and external rotation.  Concerning abduction the examiner should use a scale, which approximates 45 degrees as a normal finding, as shown in 38 C.F.R. § 4.71, Plate II.  The examiner should specifically note whether the Veteran has any additional limitation of motion on repetitive use due to pain, weakness, fatigue and/or incoordination. 

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


